UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, DC20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15 (d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): March 13, 2009 (March 12, 2009) Sona Mobile Holdings Corp. (Exact Name of Registrant as Specified in Charter) Delaware 000-12817 95-3087593 (State or Other Jurisdiction of Incorporation) (Commission File Number) (I.R.S. Employer Identification No.) 10100 West Charleston Blvd., Suite 160 Las Vegas, Nevada 89135 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number including area code: (702) 243-7662 (Former name or former address, if changed since last report.) 245 Park Avenue New York, New York 10167 (Address of Principal Executive Offices) (Zip Code) Registrant's telephone number including area code: (212) 486-8887 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR 240.13e-4(c)) Item 1.03. Bankruptcy or Receivership On March 12, 2009, Sona Mobile Holdings Corp. (the “Company”) determined to seek relief under the provisions of chapter 7 of Title 11 of the United States Code (the “Bankruptcy Code”) before the United States Bankruptcy Court, District of Nevada (the “Court”).As a result of the filing, the Company is ceasing its business operations. Item 2.04. Triggering Events That Accelerate or Increase a Direct Financial Obligation or an Obligation under an Off-Balance Sheet Arrangement The Company’s filing under Chapter 7 of the Bankruptcy Code will constitute an event of default under the 8% senior unsecured convertible debentures due 2010 in the aggregate principal amount of $3.0 million (the “2007 Notes”) with certain accredited investors, which include an acceleration clause for all outstanding amounts. Item 5.02. Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)Robert P. Levy, M. Jeffrey Branman, Ian R James, Anthony P. Toohey, and Kimberly P.
